IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 113,116

                                      STATE OF KANSAS,
                                          Appellee,

                                              v.

                                     KOHLER Z. JEFFRIES,
                                         Appellant.


                               SYLLABUS BY THE COURT

1.
         The provisions of the 1993 Kansas Sentencing Guidelines Act, which created a
presumptive sentencing guidelines system, had no application to crimes committed prior
to July 1, 1993, except as specifically and exclusively set forth in K.S.A. 21-4724 (Furse
1995).


2.
         The provisions of K.S.A. 21-4724 (Furse 1995) were not ambiguous as to the time
at which eligibility for the retroactive application of the Kansas Sentencing Guidelines
Act was to be determined; a person's pre-July 1, 1993, criminal acts were compared to the
law in effect on July 1, 1993, to determine conversion eligibility.


3.
         A sentence imposed prior to July 1, 1993, is not eligible to be converted to a
Kansas Sentencing Guidelines Act (KSGA) sentence, i.e., is not eligible for the
retroactive application of the KSGA, if the underlying conviction was for a crime which,
if it had been committed on or after July 1, 1993, would have constituted a severity level
1, 2, 3, or 4 felony on the KSGA grid for nondrug crimes.
                                               1
        Appeal from Johnson District Court; TIMOTHY P. MCCARTHY, judge. Opinion filed July 1, 2016.
Affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, was on the brief for appellant.


        Steven J. Obermeier, senior deputy district attorney, Stephen M. Howe, district attorney, and
Derek Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        JOHNSON, J.: In 1987, prior to the enactment of the Kansas Sentencing Guidelines
Act (KSGA), Kohler Z. Jeffries pled no contest to felony murder and one count of
aggravated robbery, pled guilty to three counts of aggravated robbery, and was convicted
of felony murder and multiple counts of aggravated robbery, receiving a controlling
prison term of life without possibility of parole for 30 years. This appeal is from the
district court's summary denial of Jeffries' 2014 motion to correct an illegal sentence.
That motion claimed that our decision in State v. Murdock, 299 Kan. 312, 319, 323 P.3d
846 (2014), modified by Supreme Court order September 19, 2014, overruled by State v.
Keel, 302 Kan. 560, 357 P.3d 251 (2015), cert. denied 136 S. Ct. 865 (2016), mandates
that Jeffries' sentence should be converted to a guidelines sentence under the 1993
version of the KSGA. Finding that Murdock is neither controlling nor analogous, we
affirm the district court.


                             FACTUAL AND PROCEDURAL OVERVIEW

        In 1986, Jeffries and Brian Bailey committed a series of armed robberies of
gasoline stations and a liquor store. During one of the robberies, a clerk was shot and
killed. Neither codefendant admitted to being the shooter, but they were both charged

                                                    2
with felony murder, in addition to the robberies. Jeffries ultimately pled guilty to three
counts of aggravated robbery and pled nolo contendere to one count of aggravated
robbery and first-degree felony murder. He received a life sentence for the murder and
15-to-life sentences for the robberies, some of which were to be served concurrently and
some to be served consecutively. As a result, Jeffries would not be parole-eligible for 30
years.


         The 1993 KSGA provided that it could be retroactively applied to some existing
indeterminate sentences for less severe crimes, allowing those sentences to be converted
to determinate guidelines sentences. With regard to that provision, the Kansas
Department of Corrections (DOC) issued a "Notification of Findings" to Jeffries, which
indicated that because at least one of his crimes was a severity level 3 (any of the
aggravated robbery convictions), he was not eligible for retroactive application of the
KSGA. K.S.A. 21-4724(c)(1) (Furse 1995) (KSGA not retroactively applied to sentences
which, had they been committed on or after July 1, 1993, would constitute a severity
level 1, 2, 3, or 4 nondrug crime). Jeffries did not appeal this finding. K.S.A. 21-
4724(c)(4) (Furse 1995) (providing process to appeal eligibility for retroactive
application of KSGA).


         Many years later, prompted by this court's decision in Murdock, Jeffries filed a
motion to correct an illegal sentence. The motion asserted that Murdock stands for the
proposition that, because there were no severity level 3 felonies before the enactment of
the KSGA, his prior aggravated robbery convictions could not be classified as severity
level 3 felonies to deny the retroactive application of the KSGA.


         The Johnson County District Court summarily denied the motion, finding that
Murdock only applied to the classification of out-of-state convictions and Jeffries was
challenging the classification of his in-state aggravated robbery conviction. Jeffries
                                               3
appealed directly to this court. Jurisdiction is appropriate pursuant to K.S.A. 2015 Supp.
22-3601(b)(2); State v. Pennington, 288 Kan. 599, 599, 205 P.3d 741 (2009) (jurisdiction
over appeal of motion to correct illegal sentence lies with court that had jurisdiction over
original appeal).


                           RETROACTIVE APPLICATION OF KSGA

       This is Jeffries' fourth attempt at attacking his sentence. See Jeffries v. Kansas
Prisoner Review Bd., No. 111,458, 2015 WL 2342777 (Kan. App.) (unpublished
opinion), rev. denied 302 Kan. ___ (October 7, 2015); Jeffries v. Roberts, No. 97,600,
2007 WL 2377303 (Kan. App.) (unpublished opinion), rev. denied 285 Kan. 1174
(2007); Jeffries v. State, No. 94,419, 2006 WL 2043031 (Kan. App.) (unpublished
opinion), rev. denied 282 Kan. 790 (2006). This challenge is founded upon the 1993
KSGA provision addressing the applicability of that act to crimes committed prior to July
1, 1993, K.S.A. 21-4724 (Furse 1995), as interpreted in light of Murdock. But Murdock is
not directly applicable, both because it specifically limited its holding to the classification
of out-of-state convictions and because it has been overruled by Keel. Likewise, Murdock
does not provide an analytical framework for Jeffries' argument because the retroactive
application provision of K.S.A. 21-4724 (Furse 1995), does not contain the same
ambiguity as addressed in Murdock.


Standard of Review

       This court reviews de novo a district court's summary denial of a motion to correct
an illegal sentence. State v. Trotter, 296 Kan. 898, 901, 295 P.3d 1039 (2013). Like the
district court, this court must determine whether the defendant's motion, records, and files
conclusively show defendant is not entitled to relief. State v. Jones, 292 Kan. 910, 913,
257 P.3d 268 (2011). Whether a sentence is illegal under K.S.A. 22-3504 is a question of
law subject to de novo review. Makthepharak v. State, 298 Kan. 573, 578, 314 P.3d 876
                                               4
(2013). Likewise, statutory interpretation is a question of law over which appellate courts
have unlimited review. State v. Eddy, 299 Kan. 29, 32, 321 P.3d 12 (2014).


Analysis

       We take the liberty of beginning with the topical and textual obstacles to Jeffries'
attempted use of the Murdock rationale to force a late conversion of his pre-KSGA
indeterminate sentence under K.S.A. 21-4724 (Furse 1995). Both the issue presented and
the statute interpreted in Murdock were too distinct from Jeffries' issue to make the
Murdock decision persuasive, even if that holding had not been overruled in Keel.


       Murdock involved an interpretation and application of K.S.A. 21-4711(e), which
governed the criminal history classification of out-of-state prior convictions as being for
either a person or nonperson crime. Murdock pled guilty to committing robberies in
Kansas in 2008, and the sentencing court had to classify two prior Illinois robbery
convictions—one in 1984 and one in 1990—as either person or nonperson felonies to
calculate Murdock's criminal history score.


       K.S.A. 21-4711(e)'s ambiguous directive was: "In designating a crime as person
or nonperson comparable offenses shall be referred to. If the state of Kansas does not
have a comparable offense, the out-of-state conviction shall be classified as a nonperson
crime." Murdock pointed out that the statute did not indicate the timeframe for referring
to comparable Kansas offenses. For instance, the statute did not clarify whether the
sentencing court should refer to comparable Kansas offenses in effect at the time of the
1984 Illinois robbery, or the comparable offenses in effect at the time of the 2008
offenses being prosecuted. See 299 Kan. at 315-16. Based on the precedent from State v.
Williams, 291 Kan. 554, Syl. ¶ 4, 244 P.3d 667 (2010), Murdock determined that the
statute should be construed to make the comparison to the Kansas offense in effect at the

                                              5
time the prior, out-of-state crime was committed. 299 Kan. at 317. Then, because Kansas
had no designated person offenses when the Illinois robberies were committed, those
prior robberies were scored as nonperson felonies. 299 Kan. at 319.


       In this scenario, however, we are not faced with a statutory ambiguity. Jeffries was
convicted of and sentenced for the crimes of first-degree murder and aggravated robbery
prior to the enactment of the KSGA. He does not challenge the legality of his original
sentence. Rather, he contends the later-enacted KSGA should have been retroactively
applied to him to convert his indeterminate sentence to a guidelines sentence, suggesting
that the failure to do so transformed his legal sentence into an illegal one.


       But "[e]xtending retroactive conversion to some offenders by the 1993 legislature
was an act of grace," and Jeffries was not automatically entitled to conversion. State v.
Roseborough, 263 Kan. 378, 386, 951 P.2d 532 (1997). To the contrary, K.S.A. 21-4723
(Furse 1995) made it crystal clear that the retroactive application of the KSGA was the
exception rather than the rule when it declared: "Except as provided in K.S.A. 21-4724,
the provisions of this act creating a presumptive sentencing guidelines system have no
application to crimes committed prior to July 1, 1993." Consequently, Jeffries was
ineligible for conversion unless he could fit within the exception of K.S.A. 21-4724
(Furse 1995).


       K.S.A. 21-4724(a) (Furse 1995) confirmed that it was the statute containing the
provisions under which the KSGA sentencing grids "shall be applied for crimes
committed before July 1, 1993." Subsection (b) generally provided that the modification
of sentences imposed prior to July 1, 1993, was available for persons who would have
been "classified in a presumptive nonimprisonment grid block on either sentencing
grid . . . if sentenced pursuant to the [KSGA]." K.S.A. 21-4724(b) (Furse 1995). For the
nondrug offense grid, the modifiable grid blocks listed were 5-H, 5-I, or 6-G. K.S.A. 21-
                                              6
4724(b)(1) (Furse 1995). In other words, only sentences for crimes that would have been
classified as severity level 5 or 6 if the person had been sentenced under the KSGA were
eligible for conversion. If Jeffries had been "sentenced pursuant to the [KSGA]," the
crime of aggravated robbery would have been classified as a severity level 3 offense. See
K.S.A. 21-3427 (Furse 1995) ("Aggravated robbery is a severity level 3, person felony.").


       Subsection (c)(1) corroborates Jeffries' ineligibility for conversion. While
directing the DOC to prepare a sentencing guidelines report on imprisoned inmates with
pre-July 1, 1993, sentences, the provision specifically excepts reporting for "those who
have convictions for crimes which, if committed on or after July 1, 1993, would
constitute a severity level 1, 2, 3 or 4 felony on the sentencing guidelines grid for
nondrug crimes." K.S.A. 21-4724(c)(1) (Furse 1995). The obvious reason for relieving
DOC of the responsibility to report on those more severe crimes is that they are never
eligible for conversion. And again, there is no temporal ambiguity. The statute clearly
directs that a person's pre-July 1, 1993, criminal acts are compared to the law in effect on
July 1, 1993, to determine conversion eligibility.


       Even Murdock acknowledged that the issue presented here is not analogous to the
one it decided, because K.S.A. 21-4724 is not ambiguous. In dictum, Murdock
specifically cited to the language of K.S.A. 21-4724(c)(1)—"'as if the [prior] crime[s]
were committed on or after July 1, 1993'"—as a means by which the legislature could
resolve the ambiguities Murdock found to exist in K.S.A. 21-4711(e). 299 Kan. at 319.


       In short, Jeffries' 1987 indeterminate sentence for felony murder and multiple
counts of aggravated robbery was ineligible for conversion to a guidelines sentence under
the provisions of K.S.A. 21-4724 (Furse 1995) on July 1, 1993; his sentence remains
ineligible for retroactive application of the KSGA today; and, therefore, Jeffries' 1987
sentence is not illegal. The district court reached the correct result. See State v. Overman,
                                              7
301 Kan. 704, 712, 348 P.3d 516 (2015) (district court's correct result will be upheld on
appeal).


       Affirmed.




                                             8